     Case 2:20-cv-02530-ODW-AS Document 15 Filed 05/12/20 Page 1 of 21 Page ID #:55




 1    W. KEITH WYATT, ESQ. (SBN 80859)
      wkwyatt@imwlaw.com
 2    RICKEY IVIE, ESQ. (SBN 76864)
 3    rivie@imwlaw.com                                    Public Entity
      TIFFANY ROLLINS, ESQ. (SBN 291793)                  Exempt from Filing Fee
 4
      trollins@imwlaw.com
 5    IVIE McNEILL WYATT PURCELL & DIGGS
 6
      444 S. Flower Street, Suite 1800
      Los Angeles, California 90071
 7    Tel. (213) 489-0028
 8    Fax (213) 489-0552
 9
      Attorneys for Defendant COUNTY OF LOS ANGELES
10
11                        UNITED STATES DISTRICT COURT
12                      CENTRAL DISTRICT OF CALIFORNIA
13
       DANA TOMPKINS BARNETT,              ) Case No. 2:20-CV-02530-PA-AS
14
       individually, and as Successor in   )
15     Interest of the Estate of JEFFREY   ) DEFENDANT COUNTY OF
16     BARNETT, deceased,                  ) LOS ANGELES’ NOTICE OF
                                           ) MOTION AND MOTION TO
17                 Plaintiff,              ) DISMISS; MEMORANDUM OF
18     vs.                                 ) POINTS AND AUTHORITIES
                                           )
19
       COUNTY OF LOS ANGELES;              ) DATE: June 15, 2020
20     ALEX VILLANUEVA; JONATHAN           ) TIME: 1:30 p.m.
21     SHERIN, M.D., Ph.D; and DOES 1      ) PLACE: Courtroom 9A
       through 10, inclusive               ) Honorable Percy Anderson
22                                         )
23                Defendants.              ) [Complaint Filed: 3/17/2020]
                                           )
24
                                           )
25
26
27
      TO: PLAINTIFFS AND TO THEIR ATTORNEYS OF RECORD HEREIN:

28

                                           1

       DEFENDANT COUNTY OF LOS ANGELES’ NOTICE OF MOTION AND MOTION TO DISMISS
     Case 2:20-cv-02530-ODW-AS Document 15 Filed 05/12/20 Page 2 of 21 Page ID #:56




 1          PLEASE TAKE NOTICE that on June 15, 2020, at 1:30 p.m., in

 2    Courtroom 9A at the First Street Courthouse, 350 W. 1st Street, Los Angeles,
 3    California 90012, Defendant County of Los Angeles, will and hereby does move
 4    the Court to dismiss certain claims made in the complaint filed by Plaintiff Dana
 5
      Tompkins Barnett (“Plaintiff”). Pursuant to Federal Rule of Civil Procedure
 6
      §12(b)(6), Defendant brings this motion on the grounds that the complaint fails to
 7
 8    allege either a cognizable legal theory or sufficient facts to constitute a cognizable

 9    legal theory as to all causes of action.
10
            Pursuant to Local Rule 7-3, counsel for Defendant attempted to meet and
11
      confer with counsel for Plaintiff by written correspondence electronically served
12
      on May 5, 2020. Plaintiff’s counsel did not respond to the attempt to meet and
13
      confer.
14
            This Motion will be based on the attached Memorandum of Points and
15
      Authorities, the Declaration of Tiffany Rollins, the pleadings and records on file
16
      with the court, and such further oral and documentary evidence as the Court may
17
      consider at or prior to the hearing in this matter.
18
19
      DATED:       May 13, 2020                  IVIE McNEILL WYATT
20                                               PURCELL & DIGGS
21
                                        By:      /s/ Tiffany Rollins    ___________
22                                               W. KEITH WYATT
23                                               RICKEY IVIE
                                                 TIFFANY ROLLINS
24
                                                 Attorneys for Defendant
25                                               COUNTY OF LOS ANGELES
26
27
28

                                                   2

       DEFENDANT COUNTY OF LOS ANGELES’ NOTICE OF MOTION AND MOTION TO DISMISS
     Case 2:20-cv-02530-ODW-AS Document 15 Filed 05/12/20 Page 3 of 21 Page ID #:57




 1                                            TABLE OF CONTENTS
 2                                                                                                          Page
 3
      MEMORANDUM OF POINTS AND AUTHORITIES. . . . . . . . . . . 8
 4
 5    I.     INTRODUCTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   8
 6
             1.       Summary of Allegations in Complaint . . . . . . . . . . . . . . . .                   8
 7           2.       Defendants Effort to Meet and Confer . . . . . . . . . . . . . . . .                  9
 8
      II.    LEGAL STANDARD OF REVIEW . . . . . . . . . . . . . . . . . . . . . . . .                        9
 9
10    III.   ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
11
             A.       PLAINTIFF IS BARRED FROM SURVIVAL . . . . . . . . 11
12                    DAMAGES FOR FAILURE TO COMPLY WITH
13                    CALIFORNIA LAW
14           B.       THE COMPLAINT FAILS TO SUFFICIENTLY. . . . . . 13
15                    ALLEGE FACTS TO SUPPORT MONELL
                      LIABILITY PURSUANT TO 42 USC §1983
16
17           1.       Plaintiff Has Failed to State a Claim for Unconstitutional 14
18                    Policy, Custom, or Practice
             2.       Plaintiff Has Failed to State a Claim for Ratification . . . . . 15
19           3.       Plaintiff Has Failed to State a Claim for Failure to Train 16
20           4.       Plaintiff Has Failed to Sufficiently Demonstrate
21
                      Causation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

22           C.       PLAINTIFF FAILS TO STATE FACTS SUFFICIENT 18
23                    TO MAINTAIN A CLAIM FOR VIOLATIONS OF
                      THE AMERICAS WITH DISABILITIES ACT,
24
                      REHABILITATION ACT, AND THE UNRUH
25                    CIVIL RIGHTS ACT
26
             1.  ADA and RA Liability . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           19
27           2.  The Unruh Act . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    20
28    IV.    CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     21

                                                                 3

       DEFENDANT COUNTY OF LOS ANGELES’ NOTICE OF MOTION AND MOTION TO DISMISS
     Case 2:20-cv-02530-ODW-AS Document 15 Filed 05/12/20 Page 4 of 21 Page ID #:58




 1
 2
                                               TABLE OF AUTHORITIES
                                                                                                                      Page
 3
 4    Cases:
 5
      A.E. ex rel. Hernandez v. County of Tulare. . . . . . . . . . . . . . . . . . . . . . . .                       11,14
 6    666 F.3d 631, 637 (9th Cir. 2012)
 7
      Ashcroft v. Iqbal . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
 8    556 U.S. 662, 678 (2009)
 9
      Atayde v. Napa State Hospital . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   19
10    255 F. Supp. 3d 978, 1000 (2017)
11
      Bell Atl. Corp. v. Twombly . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
12
      550 U.S. 544, 555 (2007)
13
14    Board of County Com’rs of Bryan County, Okl. v. Brown . . . . . . . . . . . 16
      520 U.S. 397, 410, 117 S.Ct. 1382, 137 L.Ed.2d 626 (1987)
15
16    Cain v. City of Sacramento . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11,12
      No. 2:17-CV-00848-JAM-DB, 2017 WL 4410116, at *1
17
      (E.D. Cal. Oct. 4, 2017) (citing A.E., 666 F.3d at 637)
18
19    City of Canton, Ohio v. Harris . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
      489 U.S. 378, 388, 109 S.Ct. 1197, 103 L.Ed.2d 412 (1989)
20
21    City of Okla. City v. Tuttle . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
22    471 U.S. 808 (1985)
23
      Connick v. Thompson . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13,16,17
24    563 U.S. 51, 60, 131 S. Ct. 1350, 1358-59, 179 L. Ed. 2d 417 (2011)
25
      Curran v. Mount Diablo Council of the Boy Scouts . . . . . . . . . . . . . . . . . 21
26    147 Cal.App.3d 712, 733 (1983)
27
      Davis v. Bender Shipbuilding & Repair Co. . . . . . . . . . . . . . . . . . . . .                               11-12
28    27 F. 3d 426, 429 (9th Cir. 1994)

                                                                       4

       DEFENDANT COUNTY OF LOS ANGELES’ NOTICE OF MOTION AND MOTION TO DISMISS
     Case 2:20-cv-02530-ODW-AS Document 15 Filed 05/12/20 Page 5 of 21 Page ID #:59




 1
      Dillard v. Curtis . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
 2    2004 U.S. Dist. LEXIS 22926, 2004 WL 2496130, *7 (N.D. CA Nov. 3 2004)
 3
      Dougherty v. City of Covina . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    14,17,18
 4
      654 F.3d 892, 900 (9th Cir. 2011)
 5
 6
      Estate of Migliaccio v. Midland Nat’l Life Ins. Co. . . . . . . . . . . . . . .                                    10
      436 F.Supp. 2d 1095, 1098 (2006)
 7
 8    Garcia v. Adams . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
      2006 U.S. Dist. LEXIS 8684, 2006 WL 403838, *11 (E.D. CA Feb. 17, 2006)
 9
10    Hana Fin., Inc. v. Hana Bank . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9,10
      500 F.Supp. 2d 1228, 1232 (C.D. Cal. 2007)
11
12    Hayes v. County of San Diego . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     12
13    736 F.3d 1223, 1228 (9th Cir. 2013)
14    Jack v. Cnty. of Stanislaus . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
15    No. 17-cv-520-AWI, 2017 WL 4123930, at *7 (E.D. Cal. Sept. 15, 2017)
16
      Johnson v. Cal. Dep’t of Corr. & Rehab. . . . . . . . . . . . . . . . . . . . . . . . .                            13
17    2009 U.S. Dist. LEXIS 69257, at * 17 (E.D. CA Aug. 6, 2009)
18
      Johnson v. Riverside Healthcare Sys. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
19    534 F.3d 1116, 1121 (9th Cir.2008)
20
      Lytle v. Carl . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13,16
21
      382 F.3d 978, 982 (9th Cir. 2004)
22
23
      Marceau v. Blackfeet Hous. Auth. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
      540 F.3d 916, 919 (9th Cir.2008)
24
25    Mateos-Sandoval v. County of Sonoma . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11,14
      942 F. Supp. 2d 890, 900 (N.D. Cal. 2013)
26
27    Meehan v. Cnty. of L.A. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              15
      856 F.2d 102 (9th Cir. 1988)
28

                                                                         5

       DEFENDANT COUNTY OF LOS ANGELES’ NOTICE OF MOTION AND MOTION TO DISMISS
     Case 2:20-cv-02530-ODW-AS Document 15 Filed 05/12/20 Page 6 of 21 Page ID #:60




 1
      Mendy v. City of Fremont . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    14,16
 2    No. C-13-4180 MMC, 2014 WL 574599, (N.D. Cal. Feb. 12, 2014)
 3
      Monell v. Department of Social Services . . . . . . . . . . . . . . . . . . . . 9,11,14,15,16,17,18
 4
      436 U.S. 658
 5
 6
      Moreland v. Las Vegas Metro. Police Dep’t . . . . . . . . . . . . . . . . . . . . .                                     12,13
      159 F.3d 365, 369 (9th Cir. 1998)
 7
 8    Navarro v. Block . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
      250 F.3d 729, 732 (9th Cir.2001)
 9
10    O’Connor v. Village Green Owners Ass’n . . . . . . . . . . . . . . . . . . . . . .                                      21
      33 Cal.3d 790, 795 (1983)
11
12    Pierce v. Cnty. of Orange . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     19-20
13    526 F.3d 1190, 1214 (9th Cir. 2008)
14    Simmons v. Navajo Cnty. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     20
15    609 F.3d 1011, 1022 (9th Cir. 2010)
16
      Soliz v. City of Bakersfield . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
17    No. 1:12-CV-00841-LJO-JLT, 2012 U.S. Dist. LEXIS 118354,
18    at *12-13 (E.D. CA Aug. 20, 2012)

19    Starr. A.E. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   11,14
20    666 F.3d at 636
21
      Taormina v. Cal. Dept. of Corr. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                             21
22    946 F. Supp. 829, 834 (S.D. Cal. 1996)
23
      Tatun v. City & County of S.F. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          12
24    441 F.3d 1090, 1093 n.2 (9th Cir. 2006)
25
      Trevino v. Gates . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              15
26    99 F.3d 911, 918 (9th Cir. 1996)
27
      United States v. Georgia . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      19
28
      546 U.S. 151, 157 (2006)
                                                                            6

       DEFENDANT COUNTY OF LOS ANGELES’ NOTICE OF MOTION AND MOTION TO DISMISS
     Case 2:20-cv-02530-ODW-AS Document 15 Filed 05/12/20 Page 7 of 21 Page ID #:61




 1    Vignolo v. Miller . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
      120 F.3d 1075, 1077 (9th Cir.1999)
 2
 3    Vinson v. Thomas . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        19
      288 F.3d 1145, 1152 n.7 (9th Cir. 2002)
 4
 5    Warfield v. Peninsula Golf & Country Club . . . . . . . . . . . . . . . . . . . .                             20
 6
      10 Cal.4th 594, 6189 (1995)

 7    W. Mining Council v. Watt . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
 8    643 F.2d 618, 624 (9th Cir. 1981)
 9
      Statutes
10
      California Code of Civil Procedure § 51(b) . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
11
      California Code of Civil Procedure §377.30 . . . . . . . . . . . . . . . . . . . . . . . . . . .12
12    California Code of Civil Procedure § 377.32 . . . . . . . . . . . . . . . . . . . . . . . . . 12
13    California Code of Civil Procedure § 377.32(a)(4) . . . . . . . . . . . . . . . . . . . . 12
      California Code of Civil Procedure § 377.32 (a)(6) . . . . . . . . . . . . . . . . . . . 13
14    California Code of Civil Procedure § 377.32(a)(b). . . . . . . . . . . . . . . . . . . . . 12
15    California Code of Civil Procedure § 377.32(c) . . . . . . . . . . . . . . . . . . . . . . . 11
      42 U.S.C § 1983 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9,12,13,16
16
      42 U.S.C. § 12132 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
17    29 U.S.C. § 794(a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
18
      Other
19
20    Federal Rules of Civil Procedure, Rule 12(b)(6) . . . . . . . . . . . . . . . . . . . . . . . 9,10
21
22
23
24
25
26
27
28

                                                                       7

       DEFENDANT COUNTY OF LOS ANGELES’ NOTICE OF MOTION AND MOTION TO DISMISS
     Case 2:20-cv-02530-ODW-AS Document 15 Filed 05/12/20 Page 8 of 21 Page ID #:62




 1                        MEMORANDUM OF POINTS AND AUTHORITIES
 2    I.         INTRODUCTION
 3               On March 17, 2020, Plaintiff Dana Tompkins Barnett filed a complaint for
 4    damages (“Complaint”) as an individual and as successor in interest to the Estate
 5    of Jeffrey Barnett (“Decedent”)1 alleging two causes of action against the County
 6    of Los Angeles (hereinafter, “Defendant”) and four causes of action against
 7    individually named County employees for violations of federal and state law based
 8    on Decedent committing suicide while he was incarcerated at a Los Angeles
 9    County Jail. Defendant files this motion to dismiss pursuant to Federal Rules of
10    Civil Procedure, Rule 12(b)(6) on the grounds that Plaintiff’s Complaint fails to
11    articulate sufficient facts to state a claim against Defendant.
12           1. Summary of Allegations in Complaint
13               Plaintiff’s Complaint is factually scarce. However, it alleges that on April 6,
14    2019, Decedent was booked into the Los Angeles County Jail Inmate Reception
15    Center ("IRC"). [Dkt. 1, Complaint ¶ 14]. Plaintiff alleges, “on information and
16    belief”, that arresting and/or custodial officers were aware that Decedent had
17    mental health issues and had attempted suicide less than six months earlier. Id.
18    Plaintiff alleges that Decedent was gravely disabled and the arresting officers
19    communicated this information to the Los Angeles County Sheriff's Department
20    (“LASD”) verbally and in writing via Decedent's arrest form and/or other
21    documents. Id.
22               Plaintiff alleges that during booking at IRC, LASD was required to
23    administer a "Medical/ Mental Health Intake Screening" survey, which she alleges
24    would have included a suicide risk assessment. [Dkt. 1, Complaint ¶ 15]. Plaintiff
25    alleges that Decedent advised LASD that he was taking psychiatric medication,
26    had mental health problems, had been hospitalized for a recent prior suicide
27    attempt, and had received mental health services. Id.
28
      1
          Plaintiff asserts that she and Decedent were married under common law in the State of Texas.

                                                                 8

          DEFENDANT COUNTY OF LOS ANGELES’ NOTICE OF MOTION AND MOTION TO DISMISS
     Case 2:20-cv-02530-ODW-AS Document 15 Filed 05/12/20 Page 9 of 21 Page ID #:63




 1             Plaintiff alleges that Decedent [did not receive] monitoring or assessment by
 2    LASD, did not receive medication to manage his psychiatric disabilities, and
 3    received no mental health evaluation or treatment, despite his known history of
 4    suicidal tendencies. [Dkt. 1, Complaint ¶ 16]. Plaintiff further alleges that
 5    Defendants permitted Decedent to be alone in a cell/room unrestrained and/or
 6    unmonitored and failed to take necessary precautions to prevent unsupervised
 7    access to the means to commit suicide by hanging. [Dkt. 1, Complaint ¶ 16-18]. On
 8    Apri1 6, 2019, Decedent fashioned a ligature and hung himself while in custody,
 9    resulting in his death. [Dkt. 1, Complaint ¶ 19].
10             Defendant contends that Plaintiff’s second and sixth causes of action against
11    the County of Los Angeles should be dismissed. The second cause of action is
12    brought under 42 U.S.C § 1983 and seeks to assert liability against the County for
13    allegedly maintaining deliberately indifferent policies or customs. However,
14    Plaintiff has failed to adequately allege facts sufficient to maintain a claim for
15    municipal liability under Monell v. Department of Social Services, 436 U.S. 658.
16    The sixth cause of action alleges violations of the Americans with Disabilities Act,
17    the Rehabilitation Act, and seeks recovery under the California Unruh Act.
18    Plaintiff has failed to state sufficient facts to support relief under the ADA, RA, or
19    Unruh Act. Accordingly, both claims must fail.
20          2. Defendants Effort to Meet and Confer
21          Pursuant to Local Rule 7-3, counsel for Defendant attempted to meet and confer
22    with counsel for Plaintiff by written correspondence electronically served on May
23    5, 2020. [Declaration of Tiffany Rollins ¶¶ 3-4]. Plaintiff’s counsel did not respond
24    to the attempt to meet and confer.
25    II.      LEGAL STANDARD OF REVIEW
26
               Pursuant to the Federal Rules of Civil Procedure (“FRCP”), a 12(b)(6)
27
      motion challenges the sufficiency of the pleadings set forth in the complaint. Hana
28
      Fin., Inc. v. Hana Bank, 500 F.Supp. 2d 1228, 1232 (C.D. Cal. 2007). A complaint
                                                 9

       DEFENDANT COUNTY OF LOS ANGELES’ NOTICE OF MOTION AND MOTION TO DISMISS
     Case 2:20-cv-02530-ODW-AS Document 15 Filed 05/12/20 Page 10 of 21 Page ID #:64




 1     shall be dismissed when it fails to state a claim upon which relief can be granted.

 2     FRCP 12(b)(6). A dismissal is warranted where there is either the “lack of a
 3     cognizable legal theory or on the absence of sufficient facts alleged under a
 4     cognizable legal theory.” Johnson v. Riverside Healthcare Sys., 534 F.3d 1116,
 5     1121 (9th Cir.2008); Navarro v. Block, 250 F.3d 729, 732 (9th Cir.2001).
 6           In reviewing a complaint under Rule 12(b)(6), all allegations of material fact
 7     are taken as true and construed in the light most favorable to the non-moving party.
 8     Marceau v. Blackfeet Hous. Auth., 540 F.3d 916, 919 (9th Cir.2008); Vignolo v.
 9     Miller, 120 F.3d 1075, 1077 (9th Cir.1999). However, legal conclusions cast in the
10
       form of factual allegations are not entitled to the assumption of truth. W. Mining
11
       Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981); see Ashcroft v. Iqbal, 556 U.S.
12
       662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). "Factual
13
       allegations must be enough to raise a right to relief above the speculative level."
14
       Twombly, 550 U.S. at 555. Accordingly, mere “labels and conclusions” and/or
15
       “formulaic recitation(s) of the elements of a cause of action” will not suffice to
16
       overcome a motion to dismiss. Estate of Migliaccio v. Midland Nat’l Life Ins. Co.,
17
18     436 F.Supp. 2d 1095, 1098 (2006).

19           In order to survive a motion to dismiss, a complaint must contain factual
20     allegations that do more than invite mere speculation. Hana Fin., Inc. v. Hana
21     Bank, F.Supp. 2d 1228, 1232 (C.D. Cal. 2007). Rather, to avoid a Rule 12(b)(6)
22     dismissal, a complaint must contain “sufficient factual matter, accepted as true, to
23     state a claim to relief that is plausible on its face.” Twombly, 550 U.S. 544, 570
24     (2007). “A claim has facial plausibility when the plaintiff pleads factual content
25     that allows the court to draw the reasonable inference that the defendant is liable
26     for the misconduct alleged.” Id. at 555.
27
             While courts have not developed a mechanical analysis to distinguish
28
       between well-pleaded factual allegations and "mere conclusory statements,” a
                                                  10

        DEFENDANT COUNTY OF LOS ANGELES’ NOTICE OF MOTION AND MOTION TO DISMISS
     Case 2:20-cv-02530-ODW-AS Document 15 Filed 05/12/20 Page 11 of 21 Page ID #:65




 1     court should note the extent a complaint relies on legal labels instead of subsidiary

 2     facts. Id. After identifying factual allegations that are entitled to the assumption of
 3     truth, a court must then determine if they "nudge[] [the] claims … across the line
 4     from conceivable to plausible." Id. at 680. This is a "context-specific task that
 5     requires the reviewing court to draw on its judicial experience and common sense."
 6     Id. at 679.
 7
              These pleading standards apply to claims of municipal liability for
 8
       Constitutional right violations under Monell v. Dep't of Soc. Servs., 436 U.S. 658,
 9
       691, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978). Plaintiff must allege “facts regarding
10
       the specific nature of th[e] alleged policy, custom or practice.”         A.E. ex rel.
11
       Hernandez v. County of Tulare, 666 F.3d 631, 637 (9th Cir. 2012) (internal
12
       quotation marks omitted). The allegations should specify the factual content of the
13
       policies, customs, or practices which give rise to plaintiffs’ constitutional injuries.
14
       Mateos-Sandoval v. County of Sonoma, 942 F. Supp. 2d 890, 900 (N.D. Cal.
15
       2013). A bare allegation that the deputies’ conduct conformed to some unidentified
16
       government policy or custom does not satisfy the fact pleading standard under
17
       Starr. A.E., 666 F.3d at 636. “[M]erely stating the subject to which the policy
18
       relates (i.e. excessive force) is insufficient.” Cain v. City of Sacramento, No. 2:17-
19
       CV-00848-JAM-DB, 2017 WL 4410116, at *1 (E.D. Cal. Oct. 4, 2017) (citing
20
       A.E., 666 F.3d at 637).
21
       III.   ARGUMENT
22
              A. PLAINTIFF IS BARRED FROM SURVIVAL DAMAGES FOR
23
                 FAILURE TO COMPLY WITH CALIFORNIA LAW
24
              Plaintiff brings the Complaint on behalf of herself individually and as
25
       successor in interest to Decedent on behalf of Decedent’s estate. Plaintiff alleges
26
       that she is seeking survival damages. “In a survival action, a decedent’s estate may
27
       recover damages on behalf of the decedent for injuries that the decedent has
28
       sustained.” Davis v. Bender Shipbuilding & Repair Co., 27 F. 3d 426, 429 (9th Cir.
                                                 11

        DEFENDANT COUNTY OF LOS ANGELES’ NOTICE OF MOTION AND MOTION TO DISMISS
     Case 2:20-cv-02530-ODW-AS Document 15 Filed 05/12/20 Page 12 of 21 Page ID #:66




 1     1994). Survivors of an individual may bring claims under 42 U.S.C § 1983, “if the
 2     relevant state’s law authorizes a survival action.” Hayes v. County of San Diego,
 3     736 F.3d 1223, 1228 (9th Cir. 2013) (quoting Moreland v. Las Vegas Metro. Police
 4     Dep’t, 159 F.3d 365, 369 (9th Cir. 1998). To determine whether a plaintiff may
 5     bring a survivor action, the Ninth Circuit instructs that a court rely on California
 6     Code of Civil Procedure §377.30. Hayes, 736 F.3d at 1129. Based on this code
 7     section, a Section 1983 survival claim may be prosecuted only where the person
 8     purporting to act as the successor in interest satisfies the requirements of California
 9     law. Tatun v. City & County of S.F., 441 F.3d 1090, 1093 n.2 (9th Cir. 2006).
10           California law requires a plaintiff who commences a survival action as a
11     decedent’s successor in interest to “execute and file an affidavit or declaration
12     under penalty of perjury, stating: (1) the decedent’s name; (2) the date and place of
13     decedent’s death; (3) that no proceedings are pending in California for the
14     administration of the decedent’s estate; (4) either that the declarant is the
15     decedent’s successor in interest or is authorized to act on behalf of the decedent’s
16     successor in interest; and (5) that no other person has a superior right to commence
17     the action or proceeding for the decedent.” Dillard v. Curtis, 2004 U.S. Dist.
18     LEXIS 22926, 2004 WL 2496130, *7 (N.D. CA Nov. 3 2004) (discussing Cal.
19     Code of Civ. Pro. § 377.32(a), (b)). In addition, a certified copy of the death
20     certificate must be attached, and, “if the decedent’s estate was administered, a copy
21     of the final order showing distribution of the decedent’s cause of action to the
22     successor in interest” must also be attached. Cal. Code of Civ. Pro. §
23     377.32(a)(4).”
24           Although Civil Procedure Code 377.32 is a rule of California (not federal)
25     procedure, it sets a minimum threshold below which a person claiming to be a
26     successor in interest should not be permitted to slip....” Dillard v. Curtis, 2004 U.S.
27     Dist. LEXIS 22926, 2004 WL 2496130 at *7; see also Garcia v. Adams, 2006 U.S.
28     Dist. LEXIS 8684, 2006 WL 403838, *11 (E.D. CA Feb. 17, 2006). The party

                                                 12

        DEFENDANT COUNTY OF LOS ANGELES’ NOTICE OF MOTION AND MOTION TO DISMISS
     Case 2:20-cv-02530-ODW-AS Document 15 Filed 05/12/20 Page 13 of 21 Page ID #:67




 1     seeking to bring a survival action bears the burden of demonstrating that a state’s
 2     law authorizes a survival action and that the plaintiff meets the statute’s
 3     requirements for bringing a survival action. Moreland v. Las Vegas Metro. Police
 4     Dep’t, 159 F.3d 365, 369 (9th Cir. 1998); See also Soliz v. City of Bakersfield, No.
 5     1:12-CV-00841-LJO-JLT, 2012 U.S. Dist. LEXIS 118354, at *12-13 (E.D. CA
 6     Aug. 20, 2012).
 7            Here, Plaintiff purports to bring a survivorship action but fails to comply
 8     with Cal. Code of Civ. Proc. § 377.32 (a)(6) and § 377.32(c); See also Johnson v.
 9     Cal. Dep’t of Corr. & Rehab., 2009 U.S. Dist. LEXIS 69257, at * 17 (E.D. CA
10     Aug. 6, 2009). These two flaws are fatal to her survivorship claim and warrant its
11     dismissal.
12            B. THE COMPLAINT FAILS TO SUFFICIENTLY ALLEGE FACTS
13               TO SUPPORT MONELL LIABILITY PURSUANT TO 42 USC
14               §1983
15
              Plaintiff’s second cause of action raises alleged violations of Title 42 U.S.C.
16
       § 1983 against the County of Los Angeles. The County may be liable under this
17
       section if it subjects a person to a deprivation of rights or causes a person to be
18
       subjected to such deprivation. Connick v. Thompson, 563 U.S. 51, 60, 131 S. Ct.
19
       1350, 1358-59, 179 L. Ed. 2d 417 (2011) (internal citations omitted). The County
20
       is not vicariously liable under § 1983 for the actions of its employees. See id., at
21
22     691.

23        Section 1983 municipal liability depends on Plaintiff establishing one or more
24     of the following: (1) the municipal employee committed the constitutional
25     violation pursuant to an official policy; (2) the employee acted pursuant to a
26     longstanding practice or custom; or (3) the employee functioned as a final
27     policymaker. Lytle v. Carl, 382 F.3d 978, 982 (9th Cir. 2004).
28

                                                 13

        DEFENDANT COUNTY OF LOS ANGELES’ NOTICE OF MOTION AND MOTION TO DISMISS
     Case 2:20-cv-02530-ODW-AS Document 15 Filed 05/12/20 Page 14 of 21 Page ID #:68




 1        To state such a claim, Plaintiff must allege facts showing that the custom,

 2     policy, or practice exists and caused the loss. Dougherty v. City of Covina, 654
 3     F.3d 892, 900 (9th Cir. 2011). As discussed below, Plaintiff’s Complaint lacks
 4     sufficient allegations to meet her pleading burden.
 5        1. Plaintiff Has Failed to State a Claim for Unconstitutional Policy, Custom,
 6
             or Practice

 7        Plaintiff must allege “facts regarding the specific nature of th[e] alleged policy,
 8     custom or practice.” A.E., 666 F.3d at 637 (internal quotation marks omitted). The
 9     allegations should specify the factual content of the policies, customs, or practices
10     which give rise to plaintiffs’ constitutional injuries. Mateos-Sandoval, 942 F. Supp.
11     2d at 900. A bare allegation that the deputies’ conduct conformed to some
12     unidentified government policy or custom does not satisfy the fact pleading
13
       standard under Starr. A.E., 666 F.3d at 636. “[M]erely stating the subject to which
14
       the policy relates (i.e. excessive force) is insufficient.” Id. at 637.
15
          In Mendy v. City of Fremont, the district court dismissed plaintiffs’ Monell
16
       claims as too conclusory and lacking in factual content to state a claim. No. C-13-
17
       4180 MMC, 2014 WL 574599, (N.D. Cal. Feb. 12, 2014). In Mendy, plaintiffs
18
       alleged an “informal custom or policy that tolerates and promotes the continued
19
       use of excessive force and cruel and unusual punishment against and violation of
20
21     civil rights of citizens by City police officers in the manner alleged [elsewhere in

22     the FAC].” Id. at *3 (alterations in original). The court held the “allegation lacks
23     any specifics and is substantially similar to the conclusory allegation found
24     inadequate in A.E., [and is therefore] insufficient to state a municipal liability
25     claim.” Id.
26        The Monell claims in Mendy are substantially similar to Plaintiff’s Monell
27     claims in the case at bar. Here, Plaintiff alleges “Defendants COUNTY OF LOS
28     ANGELES, with deliberate indifference, and conscious and reckless disregard to

                                                  14

        DEFENDANT COUNTY OF LOS ANGELES’ NOTICE OF MOTION AND MOTION TO DISMISS
     Case 2:20-cv-02530-ODW-AS Document 15 Filed 05/12/20 Page 15 of 21 Page ID #:69




 1     the safety, security and constitutional and statutory rights of Decedent, engaged in

 2     the unconstitutional conduct and omissions as is specifically elaborated
 3     hereinabove.” [Dkt. 1, Complaint ¶ 36]. Plaintiff also alleges that Defendant
 4     maintained and enforced deliberately indifferent policies, customs, and practices.
 5     [Dkt. 1, Complaint ¶ 37]. Like in Mendy, Plaintiff’s Complaint lacks any factual
 6     specifics about the actual content of the alleged unconstitutional policies, customs,
 7     or practices.
 8        Even if Plaintiff could establish facts sufficient to show deliberate indifference
 9     to Decedent’s serious need for medical care, proof of a single incident is
10
       insufficient to support a claim for unconstitutional customs or practices against the
11
       County. In City of Okla. City v. Tuttle, the plurality found that a single incident of
12
       unconstitutional activity “is not sufficient to impose liability under Monell, unless
13
       proof of the incident includes proof that it was caused by an existing,
14
       unconstitutional municipal policy,” which must be “separately proved.” 471 U.S.
15
       808, 823-24 (1985); see also Meehan v. Cnty. of L.A., 856 F.2d 102 (9th Cir. 1988)
16
       (quoting the same) and Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996). If the
17
18     policy in question is “not itself unconstitutional, considerably more proof than the

19     single incident will be necessary in every case to establish both the requisite fault
20     on the part of the municipality, and the causal connection between the ‘policy’ and
21     the constitutional deprivation.” Id.    In the absence of any factual allegations
22     regarding Defendant’s current policies, customs, and practices, the allegations in
23     the Complaint are merely conclusory and fail to state a plausible Monell claim.
24
          2. Plaintiff Has Failed to State a Claim for Ratification
25
26        Plaintiff alleges that the County ratified unconstitutional acts of its’ employees,
27     [Dkt. 1, Complaint ¶ 39]. In a Section 1983 claim alleging ratification, Plaintiff has
28     the burden of showing that the “authorized policymakers approve a subordinate’s

                                                15

        DEFENDANT COUNTY OF LOS ANGELES’ NOTICE OF MOTION AND MOTION TO DISMISS
     Case 2:20-cv-02530-ODW-AS Document 15 Filed 05/12/20 Page 16 of 21 Page ID #:70




 1     decision and the basis for it.” Lytle v. Carl, 382 F.3d 978, 987 (9th Cir. 2004). The

 2     claim requires “more than acquiescence” and the “mere failure to discipline does
 3     not amount to ratification.” Jack v. Cnty. of Stanislaus, No. 17-cv-520-AWI, 2017
 4     WL 4123930, at *7 (E.D. Cal. Sept. 15, 2017).                Nothing in the Complaint
 5     establishes that any policymaker at the County knew about the situation involving
 6     Decedent’s suicide or specifically approved of the decision and the basis for it at
 7     any time relevant to this litigation. Nor are there any allegations that any County
 8     policymaker found the employees conduct to be within policy. Without such
 9     allegations, Plaintiff has failed to state a claim for ratification.
10
          3. Plaintiff Has Failed to State a Claim for Failure to Train
11
          Plaintiff alleges a custom, practice, and policy of “failing to train, supervise or
12
       discipline in areas where the need for such training and supervision was obvious.”
13
       [Dkt. 1, Complaint ¶ 39]. Alleged lack of training may rise to the level of an
14
15     “official government act” for the purpose of Monell liability in limited

16     circumstances. Connick, 563 U.S. at 60-61. However, “a municipality’s culpability
17     for a deprivation of rights is at its most tenuous where a claim turns on a failure to
18     train.” Id. at 62.
19        To satisfy the statute, a municipality’s failure to train its employees in a
20     relevant respect must amount to “deliberate indifference to the rights of persons
21     with whom the [untrained employees] come into contact.” City of Canton, Ohio v.
22     Harris, 489 U.S. 378, 388, 109 S.Ct. 1197, 103 L.Ed.2d 412 (1989). Only then
23     “can such a shortcoming be properly thought of as a city ‘policy or custom’ that is
24
       actionable under § 1983.” Id., at 389. Deliberate indifference is “a stringent
25
       standard of fault, requiring proof that a municipal actor disregarded a known or
26
       obvious consequence of his action.” Board of County Com’rs of Bryan County,
27
       Okl. v. Brown, 520 U.S. 397, 410, 117 S.Ct. 1382, 137 L.Ed.2d 626 (1987).
28

                                                   16

        DEFENDANT COUNTY OF LOS ANGELES’ NOTICE OF MOTION AND MOTION TO DISMISS
     Case 2:20-cv-02530-ODW-AS Document 15 Filed 05/12/20 Page 17 of 21 Page ID #:71




 1     Liability for failure to train may be based upon a pattern of similar constitutional

 2     violations by untrained employees. Connick, 563 U.S. at 63.
 3        Plaintiff fails to provide any facts regarding actual training County’s employees
 4     received in relation to her claims. Nor does she explain why the alleged training
 5     was inadequate. Plaintiff leaps to the conclusion of deliberate indifference without
 6     first explaining how the County’s alleged failure to train was likely to result in a
 7     constitutional violation.    Plaintiff fails to allege any details about any other
 8     instances of inmates committing suicide due to the supposed lack of training,
 9     supervision, or discipline of County employees. Instead, Plaintiff again relies on
10
       conjecture and conclusions without any factual detail to support her allegations.
11
       Accordingly, Plaintiff has failed to state a claim for failure to train.
12
          4. Plaintiff Has Failed to Sufficiently Demonstrate Causation
13
14        To state a Monell claim, Plaintiff must allege facts that plausibly show that the
15     County’s policies were the cause-in-fact and proximate cause of their injuries.
16     Dougherty, 654 F.3d at 900. It is insufficient for Plaintiff to merely allege that
17     “Defendant [County’s] policies and/or customs caused the specific violations of
18     Plaintiff’s constitutional rights at issue in this case.” Id. Rather, Plaintiff must
19     allege facts sufficient to show how the custom or practice caused the constitutional
20     deprivation. Id.
21        In finding a complaint insufficient to survive a Rule 12(b)(6) motion to dismiss,
22
       the Dougherty court explained: “The Complaint lacked any factual allegations
23
       regarding key elements of the Monell claims, or, more specifically, any facts
24
       demonstrating that his constitutional deprivation was the result of a custom or
25
       practice of the City of Covina or that the custom or practice was the ‘moving force’
26
       behind his constitutional deprivation.”         Absent such allegations, the Court
27
28

                                                  17

        DEFENDANT COUNTY OF LOS ANGELES’ NOTICE OF MOTION AND MOTION TO DISMISS
     Case 2:20-cv-02530-ODW-AS Document 15 Filed 05/12/20 Page 18 of 21 Page ID #:72




 1     concluded that the plaintiff failed to plead “enough facts to state a claim to relief

 2     that is plausible on its face. [citation].” Id. at p. 901.
 3        Here, Plaintiff fails to allege facts sufficient to suggest the County’s policies
 4     caused her or Decedent’s injuries.          Plaintiff’s Complaint merely makes the
 5     following conclusory recitations: “the actions of the LASD including it custody
 6     staff, the Medical Services Bureau, and the Department of Mental Health set forth
 7     herein were a motivating force behind the violations of Plaintiffs and Decedent's
 8     constitutional rights as set forth in this complaint” [Dkt. 1, Complaint ¶ 40], that
 9     “as direct and proximate result of Defendant COUNTY OF LOS ANGELES'
10
       policies, practices, and customs, Plaintiff sustained injury and damage” [Dkt. 1,
11
       Complaint ¶ 41], and that “as a result of Defendants', and each of their, violations
12
       of Plaintiff and Decedent's constitutional rights as set forth herein, Plaintiff was
13
       damaged as alleged above.” [Dkt. 1, Complaint ¶ 42]. Plaintiff fatally fails to
14
       provide any facts demonstrating what actions of the County departments and
15
       employees directly or proximately led Decedent to commit suicide. She further
16
       fails to allege facts or provide details regarding her own injuries. Instead, Plaintiff
17
18     recites the same sort of conclusory language, lacking in factual content that the

19     Dougherty Court rejected as insufficient to survive a Rule 12(b)(6) motion. See
20     Dougherty, 654 F.3d at 900–901. Accordingly, and for all the aforementioned
21     reasons, Plaintiff’s claims are insufficient to state a Monell claim and must be
22     dismissed.
23           C. PLAINTIFF FAILS TO STATE FACTS SUFFICIENT TO
24              MAINTAIN A CLAIM FOR VIOLATIONS OF THE AMERICAS
                WITH DISABILITIES ACT, REHABILITATION ACT, AND THE
25              UNRUH CIVIL RIGHTS ACT
26           The sixth cause of action is brought against Defendant County of Los
27     Angeles under the Americans with Disabilities Act (“ADA”), the Rehabilitation
28     Act (“RA”) and the Unruh Civil Rights Act (“Unruh”).

                                                   18

        DEFENDANT COUNTY OF LOS ANGELES’ NOTICE OF MOTION AND MOTION TO DISMISS
     Case 2:20-cv-02530-ODW-AS Document 15 Filed 05/12/20 Page 19 of 21 Page ID #:73




 1        1. ADA and RA Liability
 2           Title II of the ADA, provides that "no qualified individual with a disability
 3     shall, by reason of such disability, be excluded from participation in or be denied
 4     the benefits of the services, programs, or activities of a public entity, or be
 5     subjected to discrimination by any such entity." 42 U.S.C. § 12132. Similarly,
 6     section 504 of the RA, provides that "[n]o otherwise qualified individual with a
 7     disability . . . shall, solely by reason of her or his disability, be excluded from the
 8     participation in, be denied the benefits of, or be subjected to discrimination under
 9     any program or activity receiving Federal financial assistance. . . ." 29 U.S.C. §
10     794(a). "[T]here is no significant difference in the analysis of rights and obligations
11     created by the two Acts." Vinson v. Thomas, 288 F.3d 1145, 1152 n.7 (9th Cir.
12     2002). “Both the ADA and the RA apply in the context of correctional facilities
13     and prohibit disabled inmates from being excluded from participation in inmate
14     services, programs, or activities, including medical programs.” Atayde v. Napa
15     State Hospital, 255 F. Supp. 3d 978, 1000 (2017) (citations omitted).
16           There are two ways Plaintiff can allege disability discrimination in the
17     provision of inmate services, programs, or activities under the ADA or RA: (1)
18     discrimination based on disparate treatment or impact; or (2) denial of reasonable
19     modifications or accommodations. Id. To plead disparate treatment, Plaintiff must
20     allege that other non-disabled individuals without the Decedent's disability were
21     treated more favorably, and to plead disparate impact, Plaintiff must allege that a
22     facially neutral policy has a significantly adverse or disproportionate impact on
23     disabled persons. Id. at 1001 (citations omitted). To plead a failure to
24     accommodate, Plaintiff must allege that a public entity knew of Decedent's
25     disability but failed to provide reasonable accommodations. Id. (citation omitted).
26     “A correctional facility's 'deliberate refusal' to accommodate plaintiff's disability-
27     related needs violates the ADA and the RA.” Id. (citing United States v. Georgia,
28     546 U.S. 151, 157 (2006); Pierce v. Cnty. of Orange, 526 F.3d 1190, 1214 (9th Cir.

                                                 19

        DEFENDANT COUNTY OF LOS ANGELES’ NOTICE OF MOTION AND MOTION TO DISMISS
     Case 2:20-cv-02530-ODW-AS Document 15 Filed 05/12/20 Page 20 of 21 Page ID #:74




 1     2008)). However, the negligent or inadequate provision of medical treatment alone
 2     does not constitute an unlawful failure to accommodate under the ADA or RA. See
 3     Simmons v. Navajo Cnty., 609 F.3d 1011, 1022 (9th Cir. 2010) (holding that the
 4     ADA and Rehabilitation Act "prohibit[] discrimination because of disability, not
 5     inadequate treatment for disability").
 6           In the instant matter, Plaintiff’s claim for denial of access to services and
 7     programs is simply a claim for denial of medical care. Plaintiff contends that
 8     Decedent was denied medical treatment, follow-up, and supervision. The gist of
 9     Plaintiff’s complaint is that the County's policies, customs, or practices regarding
10     the provision of medical care are inadequate—including failure to train employees
11     on identifying mental health issues, supervise inmates, and provide inmates with
12     psychiatric medications upon intake into the jails. These allegations do not suggest
13     that Decedent was precluded from access to treatment because of his disability.
14     Rather, the allegations demonstrate inadequate identification of the need for
15     treatment. As noted by the Ninth Circuit, "[t]he ADA [and RA] prohibit[]
16     discrimination    because     of   disability,   not    inadequate    treatment     for
17     disability." Simmons, 609 F.3d at 1022.
18        2. The Unruh Act
19           The Unruh Act provides that “[a]ll persons within the jurisdiction of
20     [California] are free and equal, and no matter what their . . . disability . . . are
21     entitled to the full and equal accommodations, advantages, facilities, privileges, or
22     services in all business establishments of every kind whatsoever.” Cal. Civ.Code §
23     51(b). The Unruh Act “firmly established the right of all persons to
24     nondiscriminatory treatment by establishments that engage in business transactions
25     with the public.” Warfield v. Peninsula Golf & Country Club, 10 Cal.4th 594, 6189
26     (1995). The purpose of the Unruh Acts “is to compel recognition of the equality of
27     all persons in the right to the particular service offered by an organization or entity
28

                                                 20

        DEFENDANT COUNTY OF LOS ANGELES’ NOTICE OF MOTION AND MOTION TO DISMISS
     Case 2:20-cv-02530-ODW-AS Document 15 Filed 05/12/20 Page 21 of 21 Page ID #:75




 1     covered by the act.” Curran v. Mount Diablo Council of the Boy Scouts, 147
 2     Cal.App.3d 712, 733 (1983).
 3           Defendant contends that a county jail is not a “business establishment”
 4     subject to the Unruh Act. Taormina v. Cal. Dept. of Corr., 946 F. Supp. 829, 834
 5     (S.D. Cal. 1996). Citing the California Supreme Court’s decision in O’Connor v.
 6     Village Green Owners Ass’n, 33 Cal.3d 790, 795 (1983), the Taormina court
 7     reasoned that in the context of the Unruh Act, the term “business” generally
 8     pertains to matters “synonymous with calling, occupation or trade, engaged in for
 9     the purpose of making a livelihood or gain.” Id. A prison, the district court
10     reasoned, “does not qualify as a ‘business’ because prisoners are not engaged in a
11     calling, occupation or trade for purposes of making a livelihood or gain.” Id.
12     Rather, prisoners are in prison, not by choice, but “because of crimes which they
13     have committed.” Id. The Court should apply the same rationale in evaluating
14     whether Los Angeles County jails are subject to the purview of the Unruh Act as
15     business establishments because pretrial detainees held in the custody of jails, like
16     prisoners, are not engaged in a calling, occupation, or trade for purposes of making
17     a livelihood.
18           No amendment to the Complaint can cure this deficiency. As such,
19     Defendant requests that the Court dismiss Plaintiff’s claim for violation of the
20     Unruh Act without leave to amend.
21     IV.   CONCLUSION
22           Based upon the foregoing, Defendant County of Los Angeles respectfully
23     requests that the Court dismiss Plaintiff’s Complaint without leave to amend.
24     DATED: May 13, 2020                     IVIE McNEILL WYATT
                                               PURCELL & DIGGS
25
                                        By: /s/ Tiffany Rollins         ___________
26                                             W. KEITH WYATT
27                                             TIFFANY ROLLINS
                                               Attorneys for Defendant
28                                             COUNTY OF LOS ANGELES

                                                21

        DEFENDANT COUNTY OF LOS ANGELES’ NOTICE OF MOTION AND MOTION TO DISMISS
